     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 1 of 37
                                                                          1


1                          UNITED STATES DISTRICT COURT

2                                DISTRICT OF IDAHO

3
      UNITED STATES OF AMERICA,      )       CASE NO. 2:19-cr-00106-BLW
4                                    )
                      Plaintiff,     )       SENTENCING
5                                    )
                 vs.                 )
6                                    )
      REBECCA ANNE EBERLEIN,         )
7                                    )
                      Defendant.     )
8     ______________________________ )

9

10
                            TRANSCRIPT OF PROCEEDINGS
11                     BEFORE THE HONORABLE B. LYNN WINMILL
                       TUESDAY, DECEMBER 3, 2019; 9:03 A.M.
12                             COEUR D' ALENE, IDAHO

13

14    FOR THE UNITED STATES OF AMERICA
            Traci Whelan
15          US ATTORNEY'S OFFICE
            6450 N. Mineral Drive, Suite 200
16          Coeur d'Alene, ID 83815

17
      FOR DEFENDANT
18          Nicolas Vernon Vieth
            VIETH LAW OFFICES, CHTD.
19          912 E. Sherman Avenue
            Coeur d'Alene, ID 83814
20

21
      Proceedings recorded by digital recording, transcript
22    produced by transcription.
      ___________________________________________________
23

24                    TAMARA I. HOHENLEITNER, CSR 619, CRR
                         FEDERAL OFFICIAL COURT REPORTER
25                  550 WEST FORT STREET, BOISE, IDAHO 83724
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 2 of 37
                                                                             2


1                                     I N D E X

2                                DECEMBER 3, 2019

3
      Proceedings                                                     Page
4
             Recommendations by the Government................          4
5            Recommendations by the Defense...................         14
             Statement by the Defendant.......................         18
6            Court's comments and Sentencing..................         19

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 3 of 37
                                                                               3



1                              P R O C E E D I N G S

2                                 December 3, 2019

3                THE CLERK:    The United States District Court for the

4     District of Idaho is now in session, the Honorable B. Lynn

5     Winmill presiding.

6                THE COURT:    Thank you.    Please be seated.

7                THE CLERK:    The court will now hear sentencing in

8     United States of America vs. Rebecca Anne Eberlein, Case

9     No. 2:19-cr-106.

10               Counsel, beginning with the government, please state

11    your appearance.

12               MS. WHELAN:    Good morning, Your Honor.       Traci Whelan

13    for the United States.

14               MR. VIETH:    Good morning, Judge.      Nick Vieth here for

15    Ms. Eberlein.

16               THE COURT:    Thank you, Counsel.

17               I need just one minute to log in.

18               All right.    Ms. Eberlein entered a plea of guilty to

19    Count 1 of the indictment.       The court ordered a presentence

20    investigation report, which has been provided to court and to

21    counsel.

22               Ms. Eberlein, have you had a chance to review the

23    presentence report?

24               THE DEFENDANT:     Yes, I have.

25               THE COURT:    And, Mr. Vieth, can you confirm that you
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 4 of 37
                                                                            4



1     have gone over the report with your client?

2                MR. VIETH:    We have, Judge.

3                THE COURT:    All right.    There were no objections filed

4     to the presentence report.       I'll therefore adopt the presentence

5     report as my own findings in this matter.

6                Counsel, do either of you intend to call witnesses?

7                MS. WHELAN:    No, Your Honor.

8                MR. VIETH:    No, Judge.

9                THE COURT:    All right.    That being the case, we will

10    proceed directly to argument of counsel, starting with the

11    government.    Ms. Whelan.

12               MS. WHELAN:    Thank you, Your Honor.

13               THE COURT:    I should note that the court will grant

14    the government's motion for a one-level downward departure under

15    5K1.1.    I believe that leaves the guideline range at 18 to 24

16    months.

17               MS. WHELAN:    Yes, sir.    It would be an offense level

18    15, criminal history category 1, 18 to 24 months.

19               THE COURT:    Go ahead, Ms. Whelan.

20               MS. WHELAN:    Thank you, Your Honor.

21               Your Honor, this morning I reread the presentence

22    report, as I often do before a sentencing, and I read the

23    letters; and something struck me, and so I decided to go a

24    little bit different way with the sentencing.

25               The repeated refrains seem to be in these letters
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 5 of 37
                                                                                 5



1     that:   I know nothing of the crime, but I know Rebecca, and she

2     is a good and decent person, and she is innocent.           Please throw

3     the case out.     She would not have done this.       This is out of the

4     character for her.

5                And I think it is important -- and it is critically

6     important to recognize that today's sentencing is based upon

7     Ms. Eberlein's actions, not upon her character.          Life is not so

8     black and white that we can categorize people as simply moral or

9     immoral, religious or sinners; it is gradient, and good people

10    make poor and sometimes criminal decisions.

11               After today's sentencing, it is critically important

12    to remember that Ms. Eberlein was sentenced because of her

13    criminal conduct, not because of her values or not because of

14    the values she has as a person.        She will remain the devoted

15    aunt and daughter.

16               And it is this court who will determine the punishment

17    today for her actions, but it's Ms. Eberlein herself and her

18    family and friends who are present who will decide how and if

19    they will continue to support her and really whose judgment

20    matters.

21               They are going to influence whether she takes steps to

22    correct -- well, "correct" is not the right word that I want.

23    They are going to make the decisions as to whether she is going

24    to seek to get treatment or whether she is not.          Because that's

25    not in line with who they know she is.         They are going to
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 6 of 37
                                                                              6



1     make -- help her make the decision as to whether modern medicine

2     can or cannot help her or which road to take.

3                And to that end, it is difficult for all of us in this

4     courtroom to reach a conclusion if we don't all have the facts.

5     And what's been replete in the letters is that they don't have

6     the facts and that the facts are going to play into what

7     sentence the court does.

8                And so these are the facts that both Ms. Eberlein, her

9     attorney, and the United States have agreed are true.           And these

10    are critical, because these aren't contained in the PSR, Judge,

11    that you saw.     Okay.   These are facts.

12               Katrina Danforth is a very manipulative woman who made

13    Ms. Eberlein believe that she loved her and that she cared for

14    her.   The defendant supported Katrina Danforth.         They were

15    roommates.    She supported her emotionally and, in large part,

16    financially.

17               And Ms. Eberlein became personally involved in a

18    custody dispute between Ms. Danforth and the father of her

19    child.    And during the course of that, Ms. Danforth caused her

20    to believe certain absolute untruths, such as that the child had

21    been sexually abused by an uncle or that the victim was -- had

22    raped her.    And that's the genesis of this child, and these

23    stories caused her to believe that it was wrong when Danforth

24    lost custody.

25               And because of the personality and the mental health
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 7 of 37
                                                                                7



1     issues that we see in the mental health evaluation, Ms. Eberlein

2     made really bad choices to -- and we can see this in the

3     letters.    Right?   She is the protector; she is the caretaker;

4     she has got everyone's back; she can fix things.          Right?   And so

5     this is the steps that she took.

6                 Danforth discussed with Ms. Eberlein Danforth's desire

7     to find someone to murder the father of Danforth's child, and

8     Eberlein took steps to help her find somebody.          Okay.   It was

9     Eberlein who spoke to the man that Ms. Eberlein had been dating

10    and asked if he knew anyone who could help, that Danforth wanted

11    somebody murdered.

12                And when the man said he might know somebody, Eberlein

13    reported this to Danforth, and Danforth directed her:           Well,

14    follow up with that, get more information.         How would I set it

15    up?

16                So then the man she is dating texts her and says:           Can

17    Katrina talk?     And Danforth provides the phone -- excuse

18    me -- Eberlein provides the phone to Danforth, and Danforth

19    wants out of the room, right, to have this conversation.

20    Ms. Eberlein knew what they were talking about; not the

21    specifics, but that it's about murdering somebody.

22                Then, after this, Eberlein met with that same man, and

23    she got the phone number for Danforth, and she provided it to

24    Danforth.    She is the conduit here.

25                When Danforth went to meet with the would-be hit man
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 8 of 37
                                                                                  8



1     -- who, thank God, was an undercover police officer -- Eberlein

2     not only allowed Danforth to take her car, but she followed in

3     Danforth's truck to watch and make sure that she was okay.            She

4     is aware that they are meeting with a hit man.

5                When Danforth tells her the meeting went well and she

6     needed to get some pictures together for the hit man, Eberlein

7     watched as Danforth got a collection of photos together and put

8     them in a binder for the hit man.

9                After this, when Danforth wanted to borrow some money,

10    she didn't tell her what for; but Eberlein gave her $2,000.           And

11    it's hard to believe that there is not some connection there in

12    understanding what that money was for, even though it's not

13    expressed.

14               And when Danforth was in Hawaii, she directed Eberlein

15    to text the hit man with just the question:          "ETA?"     And

16    Eberlein did.

17               Never once did Ms. Eberlein notify the police that

18    Danforth was trying to have someone killed.          Never once was

19    there even an anonymous call.       And she knew well who the custody

20    attorney was in all of this, and not even an anonymous call to

21    say:   Hey, you just need to be aware that this is going on.

22               So this idea that she is just being taken advantage of

23    by a highly manipulative woman -- and I'll give you, "highly

24    manipulative" is not correct.       And everyone, as we go forth with

25    this sentencing, needs to be on the same page.
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 9 of 37
                                                                             9



1                Those are the undisputed facts.

2                And there was ample evidence to charge this defendant

3     with murder for hire and not just misprision.          And as this court

4     knows, the directive from the Department of Justice is to charge

5     somebody with the most readily provable offense, which would

6     have been murder for hire.       But there is also an allowance to

7     consider other aggravating factors.

8                Now that we have discussed the accurate facts and they

9     are all out on the table, let's discuss the charging decision

10    and the sentencing.

11               Ms. Eberlein is not the only individual who has been

12    manipulated by Danforth to do immoral or illegal things.

13    Ms. Eberlein made a very good decision early on -- and I know

14    the court referred to an "indictment," but this was actually an

15    information.

16               THE COURT:    Thank you for correcting that.

17               MS. WHELAN:    Thank you, Your Honor.

18               -- in working with Mr. Vieth and getting in front of

19    this as much as she could after what happened.

20               Ms. Eberlein met with law enforcement, and she

21    discussed the fact that there may have been a second hit man out

22    there and helped law enforcement determine that there was not a

23    continued risk at that point to R.H. and his family.

24               Ms. Eberlein -- and in large part, this is through the

25    advocacy of her attorney.
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 10 of 37
                                                                                10



1                 And I know somewhere there was a letter that said:

2      "We naively thought that getting a lawyer would help; and

3      instead, it made her show guilt."       That is absolutely not true.

4                 THE COURT:    I want to second that notion.          I read that

5      letter as well, and that is clearly mistaken.         Retaining an

6      attorney is never perceived by the court or by anyone in law

7      enforcement or in the prosecutorial world as some kind of

8      admission of guilt.      So I was struck by that.

9                 I read the letters as well, just so the record is

10     clear, and the letters of the victims.        I read everything.       One

11     of the reasons we are a few minutes late is I wanted to review

12     Dr. Hanger's psychological evaluation, which I read rather

13     quickly, but I think I was able to certainly understand the

14     substance of that.

15                I just wanted to second, I guess, that observation.

16                MS. WHELAN:    Yes, Your Honor.

17                Because but for the advocacy of her lawyer, the fact

18     that he got the mental health evaluation, the cooperation that

19     at times, I think based upon some things that happened earlier,

20     that he encouraged Ms. Eberlein to do; that's the reason that

21     she is here looking at a guideline range of 18 to 24 months and

22     an offense that only has a three-year statutory maximum rather

23     than murder for hire, which is 120 months, or solicitation for

24     murder, which is 20 years' statutory maximum.         That's the

25     reason.
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 11 of 37
                                                                        11



1                 And to that end, I just want to add an aside that

2      Ms. Eberlein has accepted responsibility for her conduct because

3      she knows her conduct, and she has accepted it both in her plea

4      and in the letters she provided to the court.

5                 And the worst thing in the world that could happen is

6      if those who were there to support her long after we all leave

7      this courtroom don't accept the facts and accept -- not personal

8      responsibility but accept her acceptance of responsibility;

9      because without that, this woman is not going to be able to go

10     forward.

11                So we look at what an appropriate sentence is for her

12     crime, and it is a crime.      We look to the sentencing

13     guidelines -- which are advisory, as we all know -- which is 18

14     to 24 months, but we also look at the 3553(a) factors as this

15     court fashions an appropriate sentence.

16                Based upon the advisory guidelines, the statutory

17     maximum, and the 3553(a) factors, the United States respectfully

18     submits to this court that probation is not appropriate.

19                Now, Rebecca Eberlein is not an individual who told

20     the hit man that she didn't care who else in the house was

21     murdered as long as it wasn't the little girl, but her actions

22     helped cause that, her conduit in providing the phone number in

23     facilitating this.

24                When we look at the nature and circumstances of the

25     offense, it is hard to imagine a more serious offense than the
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 12 of 37
                                                                             12



1      potential taking of human life except when even that's done even

2      more calculated, such as it could have been in this case, of

3      payment of money.

4                 But when we look at the circumstances of this

5      particular offense, which is misprision, right?          And not to

6      group her with the other, but when we look at the misprision,

7      the knowing that somebody is trying to hire somebody to kill

8      another individual and utterly failing in both your religious,

9      your moral, and your legal duties -- and I only bring that up

10     because the letters are replete with conversations about how

11     religion is important here, and Ms. Eberlein and I have had this

12     conversation already -- but in utterly failing to hold up your

13     duty as a citizen, it is a very serious offense.

14                The nature and characteristics of this defendant:

15     Judge, she is a 35-year-old single woman who has an associate's

16     degree, who is a hard worker; by all accounts, has done

17     everything possible for her family and others, who probably

18     leaves very little for herself and her own development because

19     she is so committed to helping others.

20                The need for the sentence imposed to reflect the

21     seriousness of the offense, promote respect for the law, and

22     provide just punishment:      Given what the facts are in this case,

23     to impose a sentence of probation doesn't achieve any of those

24     goals.   The lesser charge certainly took into account many of

25     these aspects of the mental health issues and things like that
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 13 of 37
                                                                             13



1      that exist.

2                 To afford adequate deterrence to future criminal

3      conduct, both of this defendant and others:         I am concerned -- I

4      am greatly concerned -- the United States -- excuse me -- is

5      greatly concerned as we read this letter from Ms. Danforth --

6      excuse me -- Ms. Eberlein.

7                 And as she talks on page 2 -- taking medicine is an

8      entirely personal decision, and I'm not going to say -- I'm not

9      going to talk about.     But the idea that she doesn't need

10     counseling, that counseling would hold no benefit, that's very

11     concerning about an individual who clearly has mental health

12     issues that contributed to her making these many decisions that

13     are outside of her character.

14                And to say, "I don't need it," or "It's not needed in

15     this case," and to have that supported by family and friends who

16     say, "No, no, she doesn't need counseling," that creates a

17     risk -- a future risk for this society if Ms. Eberlein goes

18     uncounseled and unaddressing her mental health issues.

19                Also, when we look at deterrence for other

20     individuals, other individuals who would engage in this same

21     conduct, to think that probation would be appropriate is -- is

22     not just, and it would not achieve that goal.

23                Judge, there are many, many bad decisions that

24     Ms. Eberlein made that made it possible for the commission of

25     the offense of murder for hire.       There are many good decisions
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 14 of 37
                                                                                 14



1      she made, which is coming forward and cooperating, accepting

2      responsibility, meeting with the government twice to discuss not

3      only her own involvement, talking about how Ms. Danforth planned

4      to do things, having the evidence about when she mailed --

5      Ms. Danforth mailing the money.        And there wasn't a sure thing.

6                 The evidence against Ms. Danforth is incredibly

7      strong, because there's recordings.        But recordings alone may

8      not have been enough for trial.        So she came in; and through her

9      plea of guilty to misprision, I believe that helped convince

10     Ms. Danforth -- who has not left Ms. Eberlein alone.            She has

11     continued, regardless of the court order, to send this woman

12     cards and letters and photos of herself, even in custody.

13                But the offense of which she is guilty, the failing to

14     notify anybody of the dire situation that could have existed had

15     it not been a hit man, is worthy of a sentence of 18 to 24

16     months with one year supervised release.

17                We would not ask the court to impose a fine because,

18     quite honestly, we would prefer that money to go to counseling,

19     which we are asking the court to order as a condition of

20     supervision.

21                Does the court have any questions?

22                THE COURT:    No.   Thank you very much.

23                MS. WHELAN:    Thank you.

24                THE COURT:    Mr. Vieth.

25                MR. VIETH:    Your Honor, the government gives this
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 15 of 37
                                                                             15



1      phrase -- and I think it's very appropriate -- "committed to

2      helping others and not herself."       You know, I think that kind of

3      summarizes my client.       And, you know, I hate to just put her in

4      that one -- one nutshell or box.

5                  But when we first met 11 months ago, 11-1/2 months

6      ago, you know, we sat down and we talked about this situation.

7      We talked about her potential exposure.        We talked about what

8      happened.

9                  And I would say over the next 8 months or so, it was a

10     very difficult relationship between us.        It was very

11     contentious.    It was, you know, going over things, going over

12     documents, going over the evidence, going over the potential

13     elements that the government would use for convictions of

14     certain crimes, very meticulous, very -- it was an arduous

15     process.

16                 And so then I started to think:      Why is my client

17     fighting me so much, fighting my investigators so much, fighting

18     people that are trying to help her as much as possible?         And

19     that's when we retained the services of Dr. Hanger.

20                 I couldn't get my mind around how someone would be

21     willing to literally fall on the sword and take the blame for

22     someone else's actions.      That's not to say that my client has

23     not taken full responsibility for helping and listening and

24     believing and, you know, being this willing, manipulated

25     participant.    She does.    And she understands that and grasps
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 16 of 37
                                                                               16



1      that, and it's taken a long time for me to get there with my

2      client.

3                 But I read Dr. Hanger's report, and it's -- it's

4      really sad.    It's -- you know, I'm going through it -- at the

5      beginning, I called over to Ms. Whelan, and we were talking

6      about, you know, grand jury and, you know, what we're going to

7      do about, you know, Ms. Eberlein, and, you know, where the

8      charges are going to go.

9                 And I just -- I kept in my mind this notion of, you

10     know, my client has this obsession, this love for this other

11     person that she can't release from.        She cannot -- she was

12     unwilling -- physically, mentally -- to dissect herself from

13     this person that she truly loved.

14                And so that's when I talked to Dr. Hanger, and

15     Dr. Hanger said:     Yes, bring her in.     We will talk to her.   We

16     will figure out what's going on.

17                And, you know, on the outset, Dr. Hanger outlines that

18     my client is incredibly intelligent.        I think she is in the 93rd

19     or 94th percentile IQ.      She is -- you know, and when she does

20     her own research, she does her own research.         You know, "Nick,

21     what about this case?"      "What about this issue?"      "What about

22     this situation?"     "What about this?"     You know, so, I mean, she

23     is incredibly smart.

24                So then I asked:     If you're that smart, how can you be

25     manipulated by someone like this?
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 17 of 37
                                                                                17



1                 And I think that is where Dr. Hanger's report really

2      gets to the bones.     And she tells Dr. Hanger, you know, about,

3      you know, her relationship and that she was so scared of Katy

4      leaving her and being rejected, that she would get mad; and she

5      was so obsessed, she gave up everything.

6                 And this is a person, as we read in the letters, that

7      has a -- you know, a very high moral compass.         She is dedicated

8      to her church.    She is dedicated to her faith.        She is dedicated

9      to her family and friends.

10                That she says:     I gave up everything -- my sense of

11     morals, financial; everything I was doing was for her without

12     regard for myself.     And.

13                I think that's also reflected in her letter when she

14     says that, you know, when I went to the priest and the priest

15     said, "How are you doing?      You keep talking about your friends,

16     your family, your work, everybody else."         She is the helper for

17     everybody else, but she wasn't looking inside.          She wasn't

18     helping herself.

19                And so I echo Ms. Whelan's concern, and I -- and it's

20     going to, you know, be objected to by my client.          She does not

21     want to have mental health counseling, and she does not want to

22     be directed for medication.      But I -- I think it's important

23     and, you know, just to make sure that she has the ability to

24     know that she needs to help herself first.

25                That's -- that's where we're at, Judge.        And it's
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 18 of 37
                                                                              18



1      taken me a long time, you know.        And she has tried to fire me

2      several times, and I have been able to hang on.          But I -- in my

3      read of everything here, I think that the proper and just way to

4      punish my client is to put her on the longest term of probation

5      possible, five years; to have her give back to this community of

6      500 hours of community service -- that's a couple days a month

7      if I have my math correct -- to have her continue to work in

8      massage and for the person that she is currently under his wing;

9      and go to mental health counseling.

10                And she is a smart, hardworking person, but she needs

11     to know that she cannot be used.       She is a giver.

12                And that's all I have to say, Judge.

13                THE COURT:    Thank you.

14                I pronounce your name "Eberlein" because I know

15     someone whose name is Heberlein, and they -- it's spelled the

16     same way with an H.     Is "Eberlein" correct?

17                THE DEFENDANT:    Yes, it is.

18                THE COURT:    All right.    Ms. Eberlein, anything you

19     would like to say in your own behalf?        You're not required to,

20     but it's your right, and I certainly would love to hear anything

21     you have to say.

22                MR. VIETH:    Do you want us to stand, Judge?

23                THE COURT:    No, no, no.    She can just remain

24     comfortable.

25                THE DEFENDANT:    At this point, I mean, I take people's
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 19 of 37
                                                                                  19



1      input and reflect upon, you know, on myself and actually

2      determine what I think of it, what my opinion is of it.

3                  I think that, you know, the way that Ms. Whelan

4      presented her opinion on my counseling, I actually -- I would

5      say counseling, yes, it could be helpful with, I suppose,

6      helping myself set boundaries instead of people taking advantage

7      of me.

8                  I have admittedly lost a lot of money to helping

9      people that I could have used for myself or saved for

10     retirement.    Counseling I would not be opposed to, and I

11     wouldn't be upset or angry about that.

12                 The medications I wouldn't want to take, you know.

13     But, you know, I can't really add anything else really to -- you

14     know, I -- unkindness, you know, you see in at least prison

15     movies and things like that, you know, people are extremely

16     unkind.   That would be so far upsetting to me psychologically

17     speaking.    You know, it would be a serious tragedy.           But, you

18     know, that's completely up to you what you believe would be

19     better.

20                 I know you don't know me, so it is hard to fully --

21     fully decide that.       But you have all the facts and the letters;

22     and, you know, I trust whatever you believe is right.

23                 THE COURT:    All right.   Thank you.

24                 I need to take care of kind of housekeeping matters

25     first, so I hope you'll bear with me.        In federal court, unlike
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 20 of 37
                                                                              20



1      in state court, because of the federal sentencing guidelines, we

2      have to go through kind of a numbers game, and we have done that

3      in part.

4                 I don't think, however, I asked the government to move

5      for the third level for acceptance.

6                 MS. WHELAN:    We would so move, Your Honor.

7                 THE COURT:    All right.    I'll grant that motion.

8                 As noted previously, I'll adopt the presentence report

9      as my own findings.      After granting the government's motion for

10     a third level -- excuse me -- for, yeah, a third level for

11     acceptance of responsibility and also an additional level based

12     upon the defendant's cooperation under Section 5K1.1 of the

13     guidelines, that does leave the guideline range at 18 to 24

14     months.

15                But as counsel have noted, the guidelines are now

16     advisory, so the court can impose a sentence above or below the

17     guideline range based upon an overall assessment of the factors

18     in this case.

19                Now, I'm going to take a few minutes, Ms. Eberlein,

20     and go through kind of the statutory direction that I'm given,

21     things I'm to consider.      And then at the end, I'm going to kind

22     of assess on a more subjective basis what I think drives the

23     court's decision in this case.

24                The first is -- the first factor the court is to

25     consider is the nature and circumstances of the offense.         The
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 21 of 37
                                                                            21



1      charge is one count of misprision of a felony, based upon

2      Ms. Eberlein's conduct in 2018 in helping conceal a crime of use

3      of interstate commerce facilities in the commission of murder

4      for hire.

5                  Now, that's the charge to which Ms. Eberlein has pled

6      guilty and for which she will be sentenced.         But I think

7      Ms. Whelan is correct; I think, based upon the conduct that was

8      described, there is no doubt in my mind you could have been

9      charged with, essentially, on either a conspiracy or aiding and

10     abetting theory with the same crime Ms. Danforth is facing with

11     a 10-year maximum sentence.      So you clearly benefited.

12                 And I'm going to give Mr. Vieth a lot of credit in his

13     representation of you.      Simply persuading the government to go

14     with this lesser offense, he more than earned his pay just in

15     that fact alone, because -- and I have to give Ms. Whelan credit

16     as well.    She's absolutely correct; the Justice Department,

17     under some administrations, issues this memorandum which directs

18     the U.S. Attorney's Office to charge and not accept a plea

19     agreement except to that crime which is -- carries the longest

20     prison sentence which is readily provable.

21                 In this case, that would have been murder for hire,

22     aiding and abetting.     But I think in this case, Ms. Whelan,

23     being an excellent attorney and prosecutor, and Mr. Vieth, being

24     an excellent defense lawyer, used some common sense and realized

25     this case was a little different and required a different
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 22 of 37
                                                                              22



1      approach.

2                  The next factor for the court to consider is the

3      history and characteristics of the defendant.         And that's really

4      critical in this case.

5                  Ms. Eberlein is a 35-year-old single woman, born and

6      raised in Washington but raised in Post Falls where she -- while

7      she was in high school.      She was homeschooled for part of that,

8      also attended private schools, then attended a private Catholic

9      school where she earned an associate of arts.

10                 She, by all accounts, I noted -- it was very

11     interesting; in the psychological evaluation, there is a very

12     disparate kind of IQ in terms of physical ability and mental

13     ability.    I won't say off the charts, but very, very high.        But

14     then when it comes to the personal communications, it drops way

15     down.   And that's a function of some mental health things

16     that -- and I want to address mental health.

17                 I get frustrated when people -- you know, they are

18     more than willing if they have got a broken arm or a chemical

19     imbalance in -- let's say their thyroid isn't working properly.

20     You go to a doctor, and the doctor helps you.

21                 Our brain is no different.     We all can -- well, in

22     some ways, our brain is even more of a challenge because it is

23     so complex that, you know, what is the norm?         What is normal?

24     It is really hard to assess.

25                 And I've said I think everyone can benefit from
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 23 of 37
                                                                                23



1      counseling, including myself.       But I'm worried that we have

2      created this stigma to receiving mental health treatment that

3      somehow we think that's an indication that we are weak in some

4      way.

5                  You are no more weak if you need mental health

6      counseling than you are if you have the flu and need a flu

7      vaccination or you need a treatment for fever.          It's just a

8      function of being a human being and having a very complex

9      physical body and a very complex brain and psyche.

10                 So I just want you to understand that.       That's my

11     point of view.    And I think it's a view you need to embrace.          I

12     don't know if it's a result of your upbringing or a concern

13     because you may have felt that you're always just a little out

14     of sync with a lot of other people, so that you feel that is a

15     weakness and you hate to acknowledge that weakness.             We are all

16     out of sync with everyone else.       It's just part of being a human

17     being, and we have to address that as best we can.

18                 I would note that that's -- despite a very substantial

19     intellect, you have worked primarily as a waitress and a

20     masseuse.    I think there are some other greater opportunities

21     that, hopefully, you will pursue.

22                 There is no history of substance abuse.       You have been

23     diagnosed with persistent depressive disorder and, I think most

24     importantly, a dependent personality disorder.          I'm going to

25     comment on that more in just a moment.
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 24 of 37
                                                                                24



1                 As I noted, there is no prior criminal record.

2                 Now, finally, the court is to impose a sentence which

3      is sufficient but not greater than necessary to achieve certain

4      statutory objectives.     Those are set forth in 18 U.S. Code

5      Section 3553(a)(2).     Therefore, the sentence should reflect the

6      seriousness of the offense, promote respect for the law, provide

7      for just punishment, adequate deterrence, protection of the

8      public, and any needed training, care, or correctional

9      treatment.

10                Now, there is a lot of things I want to say.         Let me

11     start with the comments you made just at the close of your

12     comments to the court in which you are concerned that being

13     incarcerated is not going to be good for you; it would be

14     actually horrifying.     And I can't remember the exact terms you

15     used, but would be damaging to you in some way.

16                You know, I understand that, and I -- I get that.        But

17     you need to understand that, as I listed these objectives, they

18     weren't -- most of them were not focused on your needs.          Most of

19     them were focused on society's needs, and that's what has to

20     drive a court in imposing a sentence.

21                If I were simply to choose the sentence which is best

22     for Ms. Eberlein, very clearly, it would be probation and a lot

23     of counseling; but that's not the only thing I need to see.          I

24     need to reflect the seriousness of the offense, make sure people

25     respect the law, make sure that the sentence is just, that it
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 25 of 37
                                                                                 25



1      will deter not so much yourself -- I'm not worried about you --

2      but deter others from engaging in this kind of conduct.            And

3      finally, and most importantly, protecting the public.

4                 There are victims here.      I read all of their letters,

5      both yesterday in preparing for the, I guess, aborted effort at

6      trying to complete the sentencing for Ms. Danforth.             And you

7      almost cannot describe what it is like to live with an

8      understanding that someone has literally tried to kill you and

9      may still be trying to kill you.       And it just has completely

10     demolished the lives of the victim and his family.

11                So I think that's why, in a case like this, that I'm

12     going to be very upfront:      Probation is just not an option in

13     this case; it just cannot be.       It would just, I think, fly in

14     the face of all of those objectives.        On the other hand, I'm not

15     sure a guideline sentence is necessary, either.

16                So as I balance these factors, this is a very, very

17     serious crime.    And, in fact, I sometimes wonder why there is a

18     10-year maximum sentence on a charge of this sort.          In state

19     court, attempted murder could be much -- could be dealt with

20     much more harshly.

21                In this case, you set in motion events that could have

22     resulted in the death of another human being.         You may well have

23     provided money, knowingly or unknowingly, to Ms. Danforth for

24     the down payment on the murder.       You acted as something of an

25     intermediary.    Importantly, you received a huge benefit because
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 26 of 37
                                                                            26



1      of the plea charge -- the charging decision and the plea

2      agreement that the government agreed to enter into.

3                 And finally, as kind of an aggravating factor, I'm

4      very concerned by your lack of a realistic kind of

5      self-perception about the need for counseling and perhaps even

6      medication.

7                 I hope you would realize that the actions which you

8      undertake are not the kind of actions that one would expect from

9      someone who is completely sound in terms of their mental health.

10                It is not -- and as I look at the other things about

11     your character, they are just so not in keeping with who you

12     are, that they just say and scream out that there is something

13     wrong here, something going on with you that made you act in

14     this way that was so incredibly abnormal, abnormal for you.

15     It's just not the way -- anything I saw about you and your

16     background.

17                Now, what was that?     I think here -- and, in fact, I

18     was thinking that, in some way, you know, you were like a

19     compass in which, you know, magnetic north is the way your

20     compass normally pulled you, and that typically was a moral

21     life.    And then somehow, Ms. Danforth came into your life with a

22     power of a magnet; and all of a sudden, your compass was totally

23     askew.

24                And so I think that is the mitigating factor in this

25     case which I think justifies a sentence somewhat below the
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 27 of 37
                                                                            27



1      guidelines.

2                 I think it is absolutely clear that, but for

3      Ms. Danforth's personality and her ability to manipulate others,

4      coupled with your sensitive mental state which made you

5      particularly susceptible to that kind of influence, I think

6      that's what really led to this abnormal, atypical conduct that

7      I'm sure you would never have engaged in but for that

8      conduct -- that influence from Ms. Danforth.

9                 By way of other mitigating factors: your cooperation

10     with the government; your lack of criminal record; and as I

11     noted, that, by all accounts, you have an excellent character

12     and you are fundamentally a very good person.

13                So where does that leave the court?        It leaves me with

14     two competing impulses.      One is, as I noted, probation; the

15     other is a very long prison sentence to reflect the seriousness

16     of the crime committed.      I'm going to try to find the sentence

17     that I think balances all of these factors in an appropriate

18     way, and that sentence will be as follows.

19                If you'll stand, I'll pronounce sentence.

20                The defendant, Rebecca Anne Eberlein, having pled

21     guilty to Count 1 of the indictment, and the court being

22     satisfied that you are guilty as charged, I hereby order and

23     adjudge as follows:

24                Pursuant to the Sentencing Reform Act of 1984, it is

25     the judgment of the court that you be committed to the custody
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 28 of 37
                                                                            28



1      of the Bureau of Prisons for a term of 15 months.

2                  It is further ordered that you pay to the

3      United States a special assessment of $100 which will be due

4      immediately.

5                  The government -- the probation office recommended a

6      fine of $2,500.     The government has not requested a fine.     I

7      think a fine of $500 would be appropriate, and most of that I

8      think you could pay even while incarcerated.

9                  It's -- it's something of a reminder of your conduct,

10     but I think -- actually, let's make it -- actually, on second

11     thought, I think I will not impose a fine.         I think, as

12     Ms. Whelan suggested, paying for counseling is probably more

13     important.    And if you don't -- aren't able to pay for it, the

14     government would pick up the cost during the period of

15     supervised release.

16                 So for that reason, I think I'll find that you do not

17     have the ability to pay a fine.       I did look at your financial

18     circumstance from the presentence report and, therefore, will

19     not impose any fine in this matter.

20                 After considering your financial resources, I will

21     order payment of the special assessment under the following

22     schedule:

23                 Unless modified by the court, while in custody, you

24     will submit nominal payments of not less than $25 per quarter

25     pursuant to the Bureau of Prisons Inmate Financial
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 29 of 37
                                                                          29



1      Responsibility Program.      And during the term of supervised

2      release, you will submit nominal monthly payments of 10 percent

3      of your gross income but not less than $25 per month.

4                 Supervised release will be imposed for a period of one

5      year.   And I agree with Mr. Vieth; I wish that could be longer,

6      but that's the statutory maximum.       And that was one of the

7      reasons I contemplated probation, but I think the need for

8      incarceration was greater than the need for more extended period

9      of supervision.     So it will be one year of supervised release to

10     commence upon your release from imprisonment.

11                During that term of supervised release, you will

12     comply with all mandatory, standard, and special terms of

13     supervised release as stated in the sentencing recommendation

14     filed as Docket No. 23 and as will be outlined in the court's

15     written judgment to be filed later in this proceeding.

16                Mr. Vieth, did you have a chance to go over those

17     conditions with your client?

18                MR. VIETH:    We did earlier, yes, Judge.

19                THE COURT:    With the exception of an objection to

20     medication and counseling, which I'm going to impose anyway,

21     were there any other objections?

22                MR. VIETH:    No, Judge.

23                THE COURT:    All right.    Do you have any -- do you have

24     any questions, Ms. Eberlein, about those conditions?

25                THE DEFENDANT:    No.
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 30 of 37
                                                                              30



1                 THE COURT:    All right.    Now -- okay.    I'm not going

2      to -- the requirement of counseling is just absolute.           The

3      requirement of medication, that's going to be, I think, clearly

4      more in the discretion of your probation officer.          But if it is

5      recommended by a mental health provider, then I am going to

6      require it.

7                 I understand -- you know, if you feel that there is

8      just some religious, moral objection, you can ask your attorney

9      to bring it up, but it has to be resolved by the court.          If your

10     probation officer tells you you must take it, you will take it

11     unless you petition the court and then raise that issue for me

12     to resolve, and then I'll hear any arguments about any religious

13     beliefs you may have that may be contrary to the use of such

14     medication.

15                But in the absence of a determination of the court

16     that your First Amendment rights somehow must prevail, you will

17     be required to take that medication.

18                I just -- I hope what I said at the outset of my

19     statement to you in sentencing expresses my views that you

20     should not take this as some -- something wrong.          It's just like

21     going to the doctor and trying to find help for a problem that

22     you're wrestling with.      And that's the view generally I take,

23     and I hope you will adopt that as well.

24                I will advise you that if you violate the terms of

25     supervised release, you will be brought back before the court
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 31 of 37
                                                                            31



1      and a further sentence of incarceration can be imposed.

2                  A defendant has the right to appeal their conviction

3      or -- oh, let me indicate:      I'm going to allow you to

4      voluntarily surrender.       What that means is that you will be

5      required to continue to comply with the conditions of pretrial

6      release.

7                  You will need to maintain regular contact with the

8      pretrial services officer with whom you have been working.         They

9      will be advised by the Bureau of Prisons as to the date and

10     location where you are to report.

11                 That typically is anywhere from four to eight weeks

12     from now.    My guess is it would be sometime in early January,

13     but I can't control that.

14                 If that were to -- I should note that if you fail to

15     comply with the conditions of pretrial release while awaiting

16     your surrender date and location, then you will forfeit that

17     right and be taken into custody immediately.

18                 And likewise, if you fail to surrender for service of

19     sentence as I am now ordering, that will be a separate crime for

20     which you will be charged, and the sentence will be consecutive

21     to the sentence I have imposed here.

22                 So you will just add time if you don't report as the

23     court is directing you to.

24                 Do you have any questions about that?

25                 THE DEFENDANT:    No.
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 32 of 37
                                                                                32



1                 THE COURT:    All right.    You have the right to appeal

2      the court's decision concerning your conviction and sentence.

3      However, the plea agreement did include a provision which waived

4      those rights, by and large.      But because you may wish to file an

5      appeal to challenge the waiver of your appeal rights or to

6      appeal an issue not waived by the terms of your plea agreement,

7      I will advise you of how to pursue an appeal despite that

8      waiver.

9                 To pursue an appeal, you must file a notice of appeal

10     within 14 days after judgment is entered in your case.          If you

11     are unable to pay the cost of an appeal, you may apply for leave

12     to appeal in forma pauperis.       If you so request and qualify, the

13     clerk of the court will arrange for legal representation and

14     will prepare and file a notice of appeal on your behalf.

15                I don't believe there was any forfeiture issues.

16                MS. WHELAN:    No, Your Honor.

17                THE COURT:    All right.    I will recommend to the Bureau

18     of Prisons that you receive credit for all time served in

19     federal custody.     I don't know if there is a recommendation.

20     Dublin, California, is the closest women's facility, but there

21     are facilities in Phoenix, Arizona, and I believe Texas.

22                MR. VIETH:    Does Sea-Tac still have a women's -- I

23     thought they did.

24                THE COURT:    I have no idea.

25                Mr. Wullenwaber, do you know if they did?
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 33 of 37
                                                                             33



1                 THE PROBATION OFFICER:      Yes, they are able to

2      house female inmates at Sea-Tac.

3                 THE COURT:    I'll recommend Sea-Tac, if you wish.     It's

4      just -- again, I should visit that facility.         I have been to

5      Dublin, and I have been to the Arizona, so I know what's there.

6                 I'm a little worried that Sea-Tac may be more of a

7      transitional facility and may not have the programming and

8      counseling.    I'm also not sure you will qualify because I think

9      typically they only hold people there for fairly short

10     sentences.

11                MR. VIETH:    For visitation purposes, Your Honor, I

12     would --

13                THE COURT:    All right.    Well, I'll make the

14     recommendation; and if you don't qualify, you don't qualify.

15                I should note -- and I'm confident, Ms. Eberlein, that

16     you -- well, I guess who knows, but you should qualify for

17     good-time credit, which means you can knock a little over two

18     months off from that sentence unless there are some problems

19     while incarcerated.     So you would probably be looking at closer

20     to a 12-1/2 month sentence unless you have some problem while

21     incarcerated.    I'm just pointing that out.

22                So I'll recommend Sea-Tac as a place of confinement;

23     and if you don't qualify, then I suspect Dublin would be the

24     next best choice.

25                All right.    Mr. Wullenwaber, Ms. Parson, did I
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 34 of 37
                                                                             34



1      overlook anything?

2                  THE PROBATION OFFICER:     Not from me.

3                  THE CLERK:    No, Your Honor.

4                  THE COURT:    Counsel, anything else?

5                  MS. WHELAN:   Yes, Judge.    One is a housekeeping matter

6      only.   And it's entirely possible that I missed it, but I would

7      ask that both the defendant and her attorney affirm on the

8      record that they reviewed the PSR with each other in its

9      entirety.    I didn't get that.

10                 THE COURT:    I'm quite sure -- first thing I asked.      I

11     asked first Ms. Eberlein if she reviewed it; she confirmed that.

12     I asked Mr. Vieth to confirm that he had reviewed it with his

13     client, and he confirmed that he had.

14                 MS. WHELAN:   Excellent.    Then I just missed it because

15     I was preparing.

16                 THE COURT:    That's why I ask.    I don't want to miss

17     anything, either.

18                 MS. WHELAN:   And the other aspect, Judge -- and I

19     forgot this in my recommendation -- is one of the conditions of

20     supervised release that is being asked for is that she be

21     ordered to have no contact with the victims of this case during

22     the term of imprisonment or supervised release.

23                 THE COURT:    I assume that's understood, Ms. Eberlein?

24                 THE DEFENDANT:   For sure.

25                 THE COURT:    All right.
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 35 of 37
                                                                               35



1                  MR. VIETH:    Your Honor, my client does have one

2      request.    She was unsure whether or not she would be allowed to

3      have her religious scapular in while she is incarcerated.         I

4      don't know what the rules are, but if there is any way to --

5                  THE COURT:    I would be shocked if they would prohibit

6      that, assuming that it's essentially like a crucifix or

7      something like that.

8                  THE DEFENDANT:    It's a round scapular.     It's kind of

9      like that.    It's just, basically, whoever is wearing it won't go

10     to hell, is the belief.       So --

11                 THE COURT:    Okay.   The only reason it would not be

12     allowed is if it was perceived by the Bureau of Prisons as

13     possibly being used as a weapon, and I can't imagine that being

14     the case.

15                 There is not only your First Amendment rights, but I

16     think there is a statute adopted by Congress 15 years ago to

17     protect the rights of those incarcerated to practice their

18     religion.

19                 So I can't control that; that would be up to the

20     Bureau of Prisons.       But I think that is -- I would be shocked if

21     they would not allow that.        But if you find that they do not,

22     you should contact your attorney and -- probably in the Western

23     District of Washington, raise that as an issue.

24                 But I, frankly, would not be terribly worried about

25     that.   The Bureau of Prisons, I think, is very mindful of the
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 36 of 37
                                                                             36



1      First Amendment right to freedom -- free exercise of religion,

2      and I think that won't be an issue.        But if it is, raise it.

3      All right?

4                 Anything else, Mr. Vieth?

5                 MR. VIETH:    No, Judge.    Thank you.

6                 THE COURT:    All right.    Ms. Eberlein, I wish you the

7      best of luck.    I do want to say I'm -- originally it was planned

8      that Ms. Danforth would have been here for sentencing yesterday.

9      I think it's very helpful for me to have had this sentencing

10     first so that now it gives me a different take on Ms. Danforth.

11     I don't know.    It might have been a tactical error on their part

12     to seek a continuance, but it is what it is.

13                But I do wish you the best of luck.        I'm very

14     confident we won't have an issue going forward, but please

15     understand that if you violate supervised release, I will send

16     you back to prison.     But I would be almost as surprised as you

17     if you were to end up in front of me on a supervised release

18     violation.    And good luck.

19                We will be in recess.

20           (Proceedings concluded at 9:45 a.m.)

21

22

23

24

25
     Case 2:19-cr-00106-BLW Document 36 Filed 02/09/20 Page 37 of 37



1                           CERTIFICATE OF TRANSCRIPTION

2

3

4

5

6                  I, Tamara Hohenleitner, do hereby certify that the

7      foregoing was transcribed by me and is a true and correct

8      transcript of the electronically recorded proceedings held in

9      the above-entitled matter.

10

11                             Dated this 31st day of January, 2020.

12

13

14                             /S/ TAMARA I. HOHENLEITNER
                               _____________________________
15                             TAMARA I. HOHENLEITNER

16

17

18

19

20

21

22

23

24

25
